Citation Nr: 0500281	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status for a 
surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  He died in September 1999.  The appellant is 
the veteran's surviving spouse and receives VA death pension 
benefits.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2003, the appellant withdrew her request for a 
hearing on appeal before a Veterans Law Judge at the RO.  
38 C.F.R. § 20.704 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  It is 
applicable to all claims for VA benefits.  Besides 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it provided that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and required VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  In August 2001, VA issued regulations 
to implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  The amendments became effective 
on November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue addressed 
in this remand.  Consequently, a remand is required to comply 
with the notice and duty to assist provisions contained in 
the VCAA.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); see 
also VAOPGCPREC 7-2004.  In the present case, the RO did not 
comply with the notice provisions of the VCAA.  This must be 
done on remand.

The Board notes that the duty to assist includes obtaining 
Social Security Administration (SSA) and additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
record reflects that, in March 2000, the appellant was 
awarded Supplemental Security Income (SSI) for sprains and 
strains and that she has received private treatment for 
various disorders, including arthritis, gastroesophageal 
reflux disease, and hypertension.  Treatment records from 
July 2000 to March 2001 from Central Florida Family Health 
are associated with record.  On remand, the RO should obtain 
any missing SSA or treatment records.

As the current evidence is insufficient to determine the 
nature and the severity of the claimant's disabilities, an 
examination should be done to clarify the nature and extent 
of her disabilities, to include whether they render the 
appellant housebound or in need of regular aid and 
attendance.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the appellant to 
identify all health care providers that 
have treated her for any disorder from 
September 1999 to the present.  The RO 
should attempt to obtain missing records 
from each health care provider she 
identifies, to include copies of medical 
records from Central Florida Family 
Health from September 1999 to the 
present, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.

2.  The RO should request the appellant's 
records from the SSA, to include any SSI 
or disability determination and 
associated medical records.  If records 
are unavailable, please have the SSA so 
indicate.

3.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 
U.S.C.A.§ 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004)), as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) of 
any information and evidence not of 
record that is necessary to substantiate 
her claim for special monthly pension 
based on the need for regular aid and 
attendance or housebound status, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) request that 
the claimant provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

4.  After completion of items 1, 2 and 3 
above, the RO should schedule the 
appellant for a VA examination by an 
examiner(s) with the appropriate 
expertise to determine the nature and 
resulting limitations of the appellant's 
various disabilities.  A VA Form 21-2680 
(Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance) must be completed as well.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination, and the 
examiner(s) should so indicate in the 
report.  All indicated tests or studies, 
including X-rays and range of motion 
studies, should be accomplished.  The 
examiner(s) should clarify the nature of 
the appellant's disabilities and provide 
a discussion as to the nature, frequency, 
duration, and severity of manifestations 
of each disability.  The examiner should 
comment upon the resulting limitations 
from the appellant's identified 
disabilities.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following:

(a) whether the appellant is blind or so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less;

(b) whether the appellant is a patient in 
a nursing home because of mental or 
physical incapacity; 

(c) whether the appellant requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the appellant is 
able to dress or undress herself, to keep 
herself ordinarily clean and presentable; 
to feed herself, or to attend to the 
wants of nature, and, if so, why;

(d) whether the appellant requires the 
assistance of another in protecting 
herself from the ordinary hazards of 
daily living, and, if so, why; and

(e) whether the appellant is restricted 
to her home or the immediate vicinity 
thereof.

The examiner(s) should clearly outline 
the rationale for any opinion expressed.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to special monthly 
pension based on the need for regular aid 
and attendance or housebound status, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until she receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2004).
The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




